Walton, J.
The only question submitted to the law court in this case is whether the trustees are chargeable; and the answer to this question depends upon whether the insolvent law of 1878, repealed chapter 70 of the Bevised Statutes of 1871; and this last question was ansivered in the affirmative in Smith v. Sullivan, 71 Maine, 150. Consequently, the trustees must be charged. The amount Avill be determined and apportioned among the several attaching creditors at nisi prius.

Trustees charged.

Appleton, C. J., Baerows, Viegin, Libbey and Symonds„ JJ., concurred.